Exhibit 10(g)(iii) LETTER OF CREDIT REIMBURSEMENT AGREEMENT Dated as of December 20, 2007, among SOUTH JERSEY INDUSTRIES, INC., as Borrower and THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO and JPMORGAN CHASE BANK, N.A., as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Certain Defined Terms 1 SECTION 1.02 Computation of Time Periods 12 SECTION 1.03 Accounting Terms 12 SECTION 1.04 Internal References 12 ARTICLE II CERTAIN ADMINISTRATIVE MATTERS 13 SECTION 2.01 [Reserved] 13 SECTION 2.02 [Reserved] 13 SECTION 2.03 [Reserved] 13 SECTION 2.04 [Reserved] 13 SECTION 2.05 [Reserved] 13 SECTION 2.06 [Reserved] 13 SECTION 2.07 [Reserved] 13 SECTION 2.08 [Reserved] 13 SECTION 2.09 [Reserved] 13 SECTION 2.10 Payments 13 SECTION 2.11 [Reserved] 13 SECTION 2.12 [Reserved] 13 SECTION 2.13 [Reserved] 13 SECTION 2.14 Increased Costs 13 SECTION 2.15 [Reserved] 14 SECTION 2.16 Nature of Obligations of Lenders Regarding the Letter of Credit; Assumption by the Administrative Agent 14 SECTION 2.17 Net of Taxes, Etc 15 SECTION 2.18 [Reserved] 16 SECTION 2.19 [Reserved] 16 SECTION 2.20 [Reserved] 16 ARTICLE III LETTER OF CREDIT FACILITY 17 SECTION 3.01 L/C Commitment 17 SECTION 3.02 Application; Letter of Credit 17 SECTION 3.03 Commissions and Other Charges 18 SECTION 3.04 L/C Participations 18 SECTION 3.05 Reimbursement Obligation of the Borrower 19 SECTION 3.06 Obligations Absolute 20 ARTICLE IV CONDITIONS PRECEDENT 21 SECTION 4.01 Conditions Precedent to the Execution and Delivery of this Agreement 21 SECTION 4.02 [Reserved] 23 SECTION 4.03 [Reserved] 23 i SECTION 4.04 Reliance on Certificates 23 ARTICLE V REPRESENTATIONS AND WARRANTIES 24 SECTION 5.01 Representations and Warranties of the Borrower 24 ARTICLE VI COVENANTS OF THE COMPANY 28 SECTION 6.01 Affirmative Covenants 28 SECTION 6.02 Negative Covenants 30 SECTION 6.03 Reporting Requirements 31 SECTION 6.04 Financial Covenants 33 ARTICLE VII EVENTS OF DEFAULT 34 SECTION 7.01 Events of Default 34 SECTION 7.02 Upon an Event of Default 35 SECTION 7.03 Rights and Remedies Cumulative; Non-Waiver; Etc 36 ARTICLE VIII RESERVED 37 ARTICLE IX THE ADMINISTRATIVE AGENT 38 SECTION 9.01 Appointment 38 SECTION 9.02 Delegation of Duties 38 SECTION 9.03 Exculpatory Provisions 38 SECTION 9.04 Reliance by Administrative Agent 39 SECTION 9.05 Notice of Default 39 SECTION 9.06 Non Reliance on Administrative Agent and Other Lenders 39 SECTION 9.07 Indemnification 40 SECTION 9.08 Administrative Agent in Its Individual Capacity 40 SECTION 9.09 Successor Administrative Agent 40 SECTION 9.10 Issuing Lender 41 SECTION 9.11 Notices; Actions Under Loan Documents 41 ARTICLE X MISCELLANEOUS 42 SECTION 10.01 Amendments, Etc 42 SECTION 10.02 Notices, Etc 42 SECTION 10.03 No Waiver; Remedies 44 SECTION 10.04 Set off 44 SECTION 10.05 Indemnification 45 SECTION 10.06 Liability of the Lenders 45 SECTION 10.07 Costs, Expenses and Taxes 46 SECTION 10.08 Binding Effect 47 SECTION 10.09 Assignments and Participation 47 SECTION 10.10 Severability 49 SECTION 10.11 Governing Law 49 ii SECTION 10.12 Headings 50 SECTION 10.13 Submission To Jurisdiction; Waivers 50 SECTION 10.14 Acknowledgments 50 SECTION 10.15 Waivers of Jury Trial 51 SECTION 10.16 Confidentiality 51 SECTION 10.17 Patriot Act 52 SECTION 10.18 Execution in Counterparts 52 EXHIBITS Exhibit A Form of Opinion of Counsel to the Borrower Exhibit B Form of Assignment and Acceptance Exhibit C Form of Compliance Certificate SCHEDULES Schedule I Lenders, Applicable Lending Offices, Commitments and Initial Commitment Percentages Schedule II Ownership Schedule III Letter of Credit iii LETTER OF CREDIT REIMBURSEMENT AGREEMENT This LETTER OF CREDIT REIMBURSEMENT AGREEMENT (as it may be amended, supplemented or otherwise modified in accordance with the terms hereof at any time and from time to time, this “Agreement”) dated as of December 20, 2007, among SOUTH JERSEY INDUSTRIES, INC., a New Jersey corporation (the “Borrower”), the several banks and other financial institutions from time to time parties to this Agreement (each a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association organized and existing under the laws of the United States of America (“JPMCB”), as administrative agent for the Lenders hereunder (in such capacity, together with its successors and permitted assigns in such capacity, the “Administrative Agent”). PRELIMINARY
